United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3122
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                  Jose L. Albizures,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 6, 2021
                                Filed: April 9, 2021
                                   [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Jose Albizures appeals an eight-month term of imprisonment that the district
     1
court imposed after revoking his supervised release. His counsel has moved to

         1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
withdraw and has filed a brief challenging the prison sentence as unreasonable. We
note that Albizures was released from federal prison on February 26, 2021. Because
Albizures challenges only his prison sentence, it would be impossible to grant him
any effective relief, so the appeal is moot. See Mills v. Green, 159 U.S. 651, 653
(1985); United States v. Williams, 483 F.3d 889 (8th Cir. 2007) (per curiam).
Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                        ______________________________




                                       -2-